UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):May 19, 2010 HALLIBURTON COMPANY (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdictionof Incorporation) 001-03492 No. 75-2677995 (Commission File Number) (IRS Employer Identification No.) 3000 North Sam Houston Parkway East Houston, Texas (Address of Principal Executive Offices) (Zip Code) (281) 871-2699 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) INFORMATION TO BE INCLUDED IN REPORT Item 5.07.Submission of Matters to a Vote of Security Holders. On May 19, 2010, Halliburton held its Annual Meeting of Stockholders.Stockholders were asked to consider and act upon: The election of Directors for the ensuing year; A proposal to ratify the appointment of KPMG LLP as independent accountants to examine the financial statements and books and records of Halliburton for the year 2010; A stockholder proposal on human rights policy; A stockholder proposal on political contributions; A stockholder proposal on executive compensation policies; A stockholder proposal on special shareowner meetings. The votes for, against, abstentions, and broker non-votes, where applicable, for each matter are set out below. Election of Directors: Name of Nominee Votes For Votes Against Votes Abstain Broker Non-Votes Alan M. Bennett James R. Boyd Milton Carroll Nance K. Dicciani S. Malcolm Gillis James T. Hackett David J. Lesar Robert A. Malone J. Landis Martin Debra L. Reed Proposal for ratification of the selection of auditors: Number of Votes For Number of Votes Against Number of Votes Abstain Number of Non-Votes 0 Stockholder proposal on human rights policy: Number of Votes For Number of Votes Against Number of Votes Abstain Broker Non-Votes Stockholder proposal on political contributions: Number of Votes For Number of Votes Against Number of Votes Abstain Broker Non-Votes Stockholder proposal on executive compensation policies: Number of Votes For Number of Votes Against Number of Votes Abstain Broker Non-Votes Stockholder proposal on special shareowner meetings: Number of Votes For Number of Votes Against Number of Votes Abstain Broker Non-Votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HALLIBURTON COMPANY Date:May 25, 2010 By: /s/ Bruce A. Metzinger Bruce A. Metzinger Assistant Secretary
